USCA11 Case: 22-11555      Date Filed: 11/16/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11555
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
SHONDRA VERNON,
a.k.a. Frenchie,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
            D.C. Docket No. 1:21-cr-00411-LMM-1
                   ____________________
USCA11 Case: 22-11555        Date Filed: 11/16/2022     Page: 2 of 2




2                      Opinion of the Court                22-11555


Before NEWSOM, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is GRANTED.
See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993)
(sentence appeal waiver will be enforced if it was made knowingly
and voluntarily); United States v. Bascomb, 451 F.3d 1292, 1297
(11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by
comments the court makes during sentencing”); United States v.
Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the
right to appeal includes waiver of the right to appeal difficult or
debatable legal issues or even blatant error).
        Although we dismiss this appeal, there is a clerical error in
the judgment. We may sua sponte raise the issue of clerical errors
in the judgment and remand with instructions to correct them.
United States v. Massey, 443 F.3d 814, 822 (11th Cir. 2006). In the
judgment, the district court described Shondra Vernon’s offense of
conviction as “ATTEMPT/CONSPIRACY – CONTROLLED
SUBSTANCE – IMPORT/EXPORT.” However, she pled guilty to
conspiring to import cocaine, not attempting to do so and not con-
spiring or attempting to export cocaine. Furthermore, the judg-
ment solely cited 21 U.S.C. § 963 and omitted the other sections
cited in the information. Thus, this case is REMANDED to the
district court with instructions to amend the judgment to correct
the clerical error.